DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/07/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 11 are pending (claim set as filed on 10/11/2022).

Priority
This application is a 371 of PCT/CN2016/111228 filed on 12/21/2016.

Terminal Disclaimer
The terminal disclaimer filed on 10/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application no. 16/620,162 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stephan (U.S. Patent no. 4,170,590) in view of Sharma (US 2016/0215051 A1) - previously cited references.
	Stephan’s general disclosure is directed to a process for preparing various blood fractions from citrate plasma (see col. lines 8-9).
	From Example 1, Stephan teaches venous blood from donors were added to sodium citrate stabilizer solution and then centrifuged to obtain plasma (see col. 2, lines 56-63). The protein solution obtained contains globulin concentrates of high effectiveness, and can be freeze-dried (i.e. lyophilizing) without loss of activity (see col. 3, lines 38-41, and see col. 7, lines 3-7). The supernatant plasma from the centrifugation of the thawed material was used for the production of a prothrombin complex concentrate of fibrinogen and a solution of stable serum proteins (see col. 3, lines 50-54). 
	However, Stephan does not teach: wherein the protectants are selected from the group as seen in claim 1’s limitations (a) – (h).
	Sharma teaches “common excipients and/or additives such as buffering agents, amino acids, saccharides, salts, surfactants, bulking agents, and lyoprotectants” (see ¶ [0107]). Sharma teaches at ¶ [0108] wherein:
“the buffering agent is selected from the group consisting of histidine, citrate, phosphate, glycine, and acetate”;
“the saccharide excipient is selected from the group consisting of trehalose, sucrose, mannitol, maltose and raffinose”;
“the bulking agent is selected from the group consisting of dextrose, ribose, fructose, mannitol, inositol, sorbitol, trehalose, sucrose, lactose, starch, dextrans, chitosan, hyaluronate, gelatin, serum albumin, glycogen, synthetic monomers and synthetic polymers”;
“the lyoprotectant is selected from the group consisting of monosodium glutamate, histidine; betaine; magnesium sulfate; glycerin, dextran, erythritol, glycerol, arabitol, xylitol, sorbitol, mannitol; propylene glycol; polyethylene glycol; Pluronics gelatin, mellibiose, melezitose, raffinose, mannotriose, stachyose, glucose, maltose, lactose, maltulose, iso-maltulose and lactulose, glucitol, maltitol, lactitol, iso-maltulose, trehalose, sucrose and combinations thereof”.
“The term “excipient” as used herein refers to an inert substance which is commonly used as a diluent, vehicle, preservative, binder or stabilizing agent for drugs which imparts a beneficial physical property to a formulation, such as increased protein stability, increased protein solubility, and decreased viscosity. Examples of excipients include, but are not limited to, proteins (for example, but not limited to, serum albumin), amino acids (for example, but not limited to, aspartic acid, glutamic acid, lysine, arginine, glycine)” (see ¶ [0029]).
Sharma discloses that “It is understood that a particular excipient may serve more than one purpose in a formulation, for example, trehalose may serve both as a bulking agent and a lyoprotectant” (see ¶ [0108]). From ¶ [0111]-[0129], Sharma goes on to explain the function of each excipients, for example, “carbohydrate excipients can act, e.g., as viscosity enhancing agents, stabilizers, bulking agents, solubilizing agents, lyoprotectant and/or the like” (see ¶ [0116]-[0117]). For example, “A “lyoprotectant” is a molecule which, when combined with a protein of interest, significantly prevents or reduces chemical and/or physical instability of the protein upon lyophilization and subsequent storage. Lyoprotectants include, but are not limited to, sugars and their corresponding sugar alcohols; an amino acid” (see ¶ [0030], [0032]). “The lyoprotectant is added to the pre-lyophilized formulation in a “lyoprotecting amount” which means that, following lyophilization of the protein in the presence of the lyoprotecting amount of the lyoprotectant, the protein essentially retains its physical and chemical stability and integrity upon lyophilization and storage” (see ¶ [0033]). Sharma’s compositions are in lyophilized formulations that are sterile and stable (see ¶ [0003], [0013], [0025]). 
	Regarding claim 11 pertaining to “preserved for up to six months”, Sharma teaches the formulation is stable upon storage for at least about 30 days or 6 months (see ¶ [0148]-[0151]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add or employ the common excipients and/or additives such as buffering agents, amino acids, saccharides, salts, surfactants, bulking agents, and lyoprotectants such as taught by Sharma (see Sharma at ¶ [0107]) in the method of Stephan. The ordinary artisan would have been motivated to do so because Sharma first establishes that these are common and routine excipients/additives in protein formulations and explains their role or function. For example, Sharma discloses that “a “lyoprotectant” is a molecule which, when combined with a protein of interest, significantly prevents or reduces chemical and/or physical instability of the protein upon lyophilization and subsequent storage” (see Sharma at ¶ [0032]). Therefore, the MPEP at 2141(III) provides exemplary rationales that may support a conclusion of obviousness include:
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results;
In other words, since the claimed elements are considered well-known, routine, and common in the pharmaceutical arts, the selection of them would have been readily predictable to one of ordinary skill in the art. The ordinary artisan would have had a reasonable expectation of success because both the references of Stephan and Sharma are in the same field of endeavor directed to protein lyophilization and stabilization thereof. 
Furthermore, if not expressly taught by the references, based upon the overall objective provided by Stephan and Sharma with respect maximizing stability and integrity of protein lyophilization and stabilization thereof, the adjustments of particular conventional working conditions (e.g., concentrations or amounts of the excipients and/or additives) are deemed a matter of judicious selection and routine optimization which is within the purview of the skill artisan. For example, Sharma explicitly teaches “The lyoprotectant is added to the pre-lyophilized formulation in a ‘lyoprotecting amount’ which means that, following lyophilization of the protein in the presence of the lyoprotecting amount of the lyoprotectant, the protein essentially retains its physical and chemical stability and integrity upon lyophilization and storage” (see Sharma at ¶ [0033], [0039], [0537]). Therefore, the disclosure of Sharma establishes the conditions of variable parameters such that one of ordinary skill in the art would recognize that the concentrations or amounts of the excipients/ingredients are a result effective variable dependent upon the formulation stability. This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stephan (U.S. Patent no. 4,170,590) in view of Ho (US Patent no. 8,486,617 B2) – both references previously cited.
Stephan’s general disclosure is directed to a process for preparing various blood fractions from citrate plasma (see col. lines 8-9).
	From Example 1, Stephan teaches venous blood from donors were added to sodium citrate stabilizer solution and then centrifuged to obtain plasma (see col. 2, lines 56-63). The protein solution obtained contains globulin concentrates of high effectiveness, and can be freeze-dried (i.e. lyophilizing) without loss of activity (see col. 3, lines 38-41, and see col. 7, lines 3-7). The supernatant plasma from the centrifugation of the thawed material was used for the production of a prothrombin complex concentrate of fibrinogen and a solution of stable serum proteins (see col. 3, lines 50-54). 
	However, Stephan does not teach: wherein the protectants are selected from the group as seen in claim 1’s limitations (a) – (h).
	Ho’s general disclosure relates to the field of blood and blood products. More specifically, it relates to platelets and platelet compositions, particularly those containing freeze-dried platelets or rehydrated freeze-dried platelets, that are useful for therapeutic, diagnostic, and research purposes (see col. 1, lines 20-25). Ho discloses the major protein constituents of plasma are: albumin; fibrinogen; antibodies; and numerous proteins necessary for clotting and
Hemostasis (see col. 3, lines 35-46). 
	Ho teaches “Compositions according to the invention can also comprise one or more substances that were present with the platelets before, during, or after the platelets were freeze-dried. Thus, the compositions comprising platelets can also comprise one or more salts, such as phosphate salts, sodium salts, potassium salts, calcium salts, magnesium salts, and any other salt
that can be found in blood or blood products, or that is known to be useful in freeze-drying platelets or eukaryotic cells, or any combination of two or more of these. Other exemplary
substances that may be present in the compositions include, but are not limited to, sugars, such as monosaccharides and disaccharides (e.g., maltose, dextrose, mannose, trehalose, sucrose, polymers of sucrose, glucose); polysugars, such as Ficoll-70 and Ficoll-400; glycerol; triglycerides; polysaccharides; lipids; dextran; polyvinyl pyrolidone (PVP); starch; 
hydroxyethyl starch (HES); and the like. Yet other exemplary substances include biological molecules derived from human or animal sources, such as polypeptides (e.g., albumins such
as bovine serum albumin and human serum albumin), casein, laminin, fibrinogen, and the like” (see col. 19, lines 41-64). 
	Regarding claim 11 pertaining to “preserved for up to six months”, Ho teaches “the freeze-dried platelets of the invention are highly stable, having a shelf-life of at least six months” and “up to 18 months at room temperature or below, or even longer. By “stable” it is meant that the platelets, when rehydrated, function within normal parameters for in-dated platelets, and
provide adequate blood clotting functions when administered to a subject in need.
(see col. 11, lines 30-31, & col. 24, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add or employ the common excipients and/or additives such as triglycerides, dextran, glycerol, albumin, sucrose, etc. such as taught by Ho in the method of Stephan. The ordinary artisan would have been motivated to do so because Ho first establishes that these are common and routine excipients/additives in protein formulations and explains their beneficial aid in lysis prevention. Therefore, the MPEP at 2141(III) provides exemplary rationales that may support a conclusion of obviousness include:
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results;
In other words, since the claimed elements are considered well-known, routine, and common in the pharmaceutical arts, the selection of them would have been readily predictable to one of ordinary skill in the art. The ordinary artisan would have had a reasonable expectation of success because both the references of Stephan and Ho are in the same field of endeavor directed to protein lyophilization and stabilization thereof.
Furthermore, if not expressly taught by the references, based upon the overall objective provided by Stephan and Ho with respect maximizing efficiency of protein lyophilization and stabilization thereof, the adjustments of particular conventional working conditions (e.g., concentrations or amounts of the excipients and/or additives) are deemed a matter of judicious selection and routine optimization which is within the purview of the skill artisan. For example, Ho discloses varying amounts of saccharides, (see col. 26-27, lines 58-6) and “various cryoprotectants are known in the art, and any of those may be used in an amount that is effective and non-toxic to the platelets” (see col. 28, lines 1-4). Therefore, the disclosure of Ho establishes the conditions of variable parameters such that one of ordinary skill in the art would recognize that the concentrations or amounts of the excipients/ingredients are a result effective variable dependent upon the formulation stability. This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 10/11/2022 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
In response to Applicant’s argument (addressing page 3 of the remarks) that the claimed invention provides for “unexpected improvement in prolonging the activity of the lyophilized plasma protein for more than one month, particularly for up to six months”, this argument is not persuasive because the cited references already teaches these features. In particular: 
Sharma teaches the formulation is stable upon storage for at least about 30 days or 6 months (see ¶ [0148]-[0151]).
Ho teaches “the freeze-dried platelets of the invention are highly stable, having a shelf-life of at least six months” and “up to 18 months at room temperature or below, or even longer. By “stable” it is meant that the platelets, when rehydrated, function within normal parameters for in-dated platelets, and provide adequate blood clotting functions when administered to a subject in need” (see col. 11, lines 30-31, & col. 24, lines 1-8).
Accordingly, it is well-known that proteins are fragile or prone to degradation and therefore, maximizing shelf-life in conjunction with protein stability integrity are the main objectives for the ordinary artisan. 

In response to Applicant’s argument (addressing page 3 of the remarks) that none of the references teach or suggest the claimed combinations of protectants at the specific concentrations, this argument is not persuasive because the MPEP at 2144.05 states: “A.    Optimization Within Prior Art Conditions or Through Routine Experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In other words, the cited references as discussed above are attempting to preserve the function and stability of the protein compositions using various common pharmaceutical excipients. Furthermore, the MPEP further states “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”. The instant specification at Table 4 or Example 3 appears to only disclose specific concentrations and does not demonstrate the criticality of the claimed range. For example, Applicant is invited to provide objective evidence testing various concentrations value both inside (e.g. 1%, 5%, 9%, etc.) and outside (e.g. 15%, 30%, etc.) the claimed ranges to illustrate different results.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653